               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:17-cv-00485-MR


DANNY R. HEMBREE, JR.,      )
                            )
              Plaintiff,    )
                            )
     vs.                    )
                            )
FNU BRANCH, et al.,         )
                            )
              Defendants.   )
___________________________ )


                         PRETRIAL ORDER
                    AND CASE MANAGEMENT PLAN

     IN ACCORDANCE WITH the Local Rules of the Western District of

North Carolina and pursuant to Rule 16 of the Federal Rules of Civil

Procedure, the undersigned enters the following Pretrial Order and Case

Management Plan in this matter.

                                     I.

     A.     TRACK ASSIGNMENT:             This case is assigned to the

            STANDARD Case Management Track.

                                     II.

     A.     USE OF DEPOSITIONS AT TRIAL: If depositions were

            taken during the discovery period which the parties intend


      Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 1 of 10
     to use at trial, the parties are directed to exchange

     page/line designations and to resolve any objections

     thereto prior to the bench trial. In the event that video

     depositions are taken, the parties are directed to edit the

     video accordingly so that the video may be shown without

     interruption. Any objections to designations of deposition

     testimony (whether such testimony is presented in written

     form or through a video recording), which cannot be

     resolved by the parties themselves, must be raised in time

     to be addressed at the beginning of the bench trial. Failure

     to do so will result in objections being deemed to be

     waived.

B.   Depositions taken for the sole purpose of preserving

     testimony for trial are not considered discovery for the

     purposes of this section provided that: 1) the witness will

     be unavailable for trial for one of the reasons set forth in

     Rule 32(a)(3); 2) the reason for such unavailability is that

     the witness resides outside the subpoena power of this

     Court and the party seeking to take such deposition has

     failed, after making a good faith effort, to obtain a
                               2



 Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 2 of 10
     commitment from the witness to testify at trial voluntarily;

     and 3) such deposition can be concluded in time so that

     the portions of the deposition to be used at trial can be

     designated and objections thereto resolved at the

     beginning of the bench trial. Such depositions should be

     presented at trial by video recording whenever possible.

                  III. TRIAL PROCEDURES

A.   TRIAL SUBPOENAS: The parties must subpoena all

     witnesses at least fourteen (14) days before the day on

     which the Clerk of Court has set the case for trial (Trial

     Date). The Court may elect not to enforce subpoenas that

     have not been issued in compliance with this deadline or,

     if requested, may quash subpoenas that have not been

     issued in compliance with this deadline.

B.   PARTIES’ DUTIES PRIOR TO TRIAL: One week before

     the Trial Date, the parties shall:

     (1)   Discuss the possibility of a settlement;

     (2)   Exchange copies of exhibits or permit inspection if

           copying is impractical;


                                3



 Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 3 of 10
     (3)   Number and become acquainted with all exhibits;

           and

     (4)   Agree upon any stipulations of fact and file them with

           the Court. The parties are encouraged to stipulate to

           as many facts as possible to facilitate the trial of the

           case.

C.   PRE-TRIAL FILINGS: The parties are to file the following

     with the Court:

     (1)   No later than fourteen (14) days prior to the Trial

           Date, each party shall file any motions in limine.

           Responses to any such motions must be filed no later

           than seven (7) days prior to the Trial Date.

     (2)   No later than one (1) week before the Trial Date, the

           parties shall file with the Court:

           (a)     The stipulations as called for in Paragraph B(4)

                   above;

           (b)     The line and page designations of any

                   depositions that the parties intend to introduce

                   at trial.   The parties should be prepared to

                   address any objections to such designations at
                                  4



Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 4 of 10
                the beginning of the bench trial. Thus, a copy

                of the transcript excerpts necessary for the

                Court to understand such designations and

                objections must be filed with the Court no later

                than two (2) business days before the bench

                trial;

          (c)   A trial brief addressing all questions of law and

                any anticipated evidentiary issues. Such trial

                brief shall not exceed 25 pages and shall be

                double-spaced.     To the extent practicable,

                such brief should be in at least 14 point type;

                and

          (d)   Proposed findings of fact and conclusions of

                law.

    (3)   No later than the business day immediately

          preceding the Trial Date, each party shall file the

          following documents with the Clerk of Court:

          (a)   A witness list containing the name of every

                proposed witness. Any person not so named

                on a witness list will not be allowed to testify
                              5



Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 5 of 10
                absent a showing of good cause. Each witness

                list must identify those witnesses who will be

                testifying live and those who will be testifying

                by deposition.      Each witness list also must

                identify all witnesses who will appear at trial

                pursuant to a trial subpoena;

          (b)   A statement of the education, experience, and

                qualifications of each expert witness, including

                the particular field in which the party intends to

                qualify the witness as an expert.            The

                statement should also indicate whether the

                parties have stipulated to the qualifications of

                each expert witness;

          (c)   Stipulations concerning the authenticity and

                admissibility of as many proposed exhibits as

                possible; and

          (d)   An exhibit list.    The exhibit list should not

                include any exhibits for which there is a very

                low likelihood that they will be introduced.

                Further, the exhibit list should designate each
                                6



Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 6 of 10
                 exhibit individually; the use of group exhibits

                 (e.g., designating a series of photographs as

                 one exhibit) is discouraged. If necessary, the

                 parties may supplement their exhibit lists at trial

                 with additional exhibits upon a showing of just

                 cause and a lack of surprise or unfair prejudice

                 to the opponent.

D.   EXHIBIT NOTEBOOKS: If any party intends to tender

     more than fifteen (15) documentary exhibits, that party

     shall prepare two (2) identical exhibit notebooks, or sets of

     exhibit notebooks, containing only those exhibits listed on

     the party’s exhibit list. Exhibits which have a very low

     likelihood of being introduced and which have not been

     included on the party’s exhibit list should not be included in

     the exhibit notebooks. The exhibit notebooks shall contain

     an index of the exhibits and a copy of each exhibit.

     Counsel shall tab each exhibit separately (i.e., no group

     exhibits) and shall numerically arrange each exhibit

     notebook, or set of exhibit notebooks.           The exhibit

     notebooks are necessary so that the witness and the Court
                                7



Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 7 of 10
     can each have a set of exhibit notebooks in the event that

     technical difficulties prevent the parties from presenting

     their exhibits electronically. The parties may seek leave of

     Court to waive the requirement of exhibit notebooks where

     hard copies of the proposed exhibits would be voluminous

     or otherwise unwieldy or the preparation of such notebooks

     would be impractical.

E.   FORMAT FOR EXHIBIT LIST: In preparing the exhibit list,

     the party separately shall identify and number each exhibit,

     shall arrange the list numerically by exhibit number, and

     shall place the following headings on the exhibit list:

     Exhibit #

     Description

     Stipulation of Authenticity

     Stipulation of Admissibility

     Objection

     Identified by

     Admitted

     It is not necessary for the party to make entries in either the

     “Identified by” column or the “Admitted” column. The party
                                   8



 Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 8 of 10
     should only enter “Yes” or “No” for each exhibit in the

     columns regarding the stipulations of authenticity and

     admissibility.

F.   SANCTIONS FOR FAILURE TO MEET DEADLINE FOR

     FILING: If any party fails to comply timely with any of the

     requirements set forth in this Order, the Court may impose

     sanctions, including but not limited to, a $50.00 per day fine

     assessed against that party or his/her counsel.

                               IV.

A.   TRIAL DATE: Trial is scheduled to commence WITHOUT

     a jury on or after September 21, 2020.

B.   LENGTH OF TRIAL: Trial is anticipated to last two (2)

     days.

C.   A district judge or magistrate may convene a settlement

     conference at any time.

                               V.

To the extent that any provision of the Local Rules conflict with

this Order, this Order shall govern. This Order is subject to

modification only by Order of this Court and may not be modified

by agreements among the parties.
                                9



 Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 9 of 10
IT IS SO ORDERED.
                 Signed: July 23, 2020




                                    10



Case 3:17-cv-00485-MR Document 115 Filed 07/23/20 Page 10 of 10
